Case: 1:20-cv-00757 Document #: 1-5 Filed: 02/02/20 Page 1 of 2 PageID #:40




 STANG v. UNION FOR REFORM JUDAISM


                          COMPLAINT




      EXHIBIT E
        Case: 1:20-cv-00757 Document #: 1-5 Filed: 02/02/20 Page 2 of 2 PageID #:40
                                                 Friday, January 31, 2020 at 2:49:37 PM Central Standard Time

Subject: Rabbi Jonah Pesner Op-ed
Date: Thursday, December 19, 2019 at 10:40:56 PM Central Standard Time
From: Stuart Cohn
To:      leFers@chicagotribune.com

Dear Editor: I am a Reform Jew, but I would not be a member of a congregaNon led by Rabbi Jonah
Pesner, author of the op-ed, “As Reform Jews, We Must Consider ReparaNons for Slavery.” (Chicago
Tribune, 12/11/19). No respectable person disputes that the insNtuNon of slavery was America’s
Original Sin. However, Rabbi Pesner’s use of the phrase "white privilege," to inNmidate American Jews
and suggest that they have a special and heightened responsibility to ﬁnancially redeem that sin, is a
form of moral bullying and an abuse of the pulpit.

The Jewish community (many if not most of whom, including myself, are descendants of 20th Century
immigrants) proudly supported and parNcipated in the Civil Rights movement, and Jewish community
leaders literally marched arm in arm with Dr. King. Moreover, Jewish Americans have long supported
the Great Society programs which have provided food, clothing, shelter, educaNon, protecNon against
discriminaNon in employment and public accommodaNons, and assurance of voNng rights to
Americans in need and the descendants of the vicNms of slavery in parNcular. The white Jewish civil
rights workers who were murdered by the Ku Klux Klan, and their families, obviously made the
ulNmate sacriﬁce for the cause of civil rights.

Hence, Rabbi Pesner’s introductory comment that “it’s Nme for the Reform movement to join” the
conversaNon reckoning with our naNon’s history on racial maFers is nonsense. The Jewish community,
and very much so the members of the Reform movement, have been involved in those conversaNons
since their incepNon.

As well, the Rabbi’s reference to “the racism sNll lingering in our congregaNons and communiNes” is an
unfounded slander. Of course, there are always bigoted individuals, but there is no such “lingering
racism” in the congregaNon to which I belong, nor would I be a member of any such congregaNon. No
one can account for what pernicious views might reside in the mind of another, but certainly any
discernible expression of racial prejudice would be immediately denounced in any congregaNon with
which I have ever been familiar.

Rabbi Pesner seems to be the type of professional moralizer who is not afraid that discriminaNon will
persist; he’s afraid it will not. If Rabbi Pesner truly wishes to re-invigorate (not “start parNcipaNng in”)
a discussion regarding reparaNons, he would get much further by doing so sans the moral preening
and moral condescension that pervades his op-ed.

Stu Cohn




                                                                                                         Page 1 of 1
